APPEAL OF F. B. ALVORD.Alvord v. CommissionerDocket No. 2132.United States Board of Tax Appeals2 B.T.A. 168; 1925 BTA LEXIS 2519; June 25, 1925, Decided Submitted May 28, 1925.  *2519 M. N. Fisher, Esq., for the Commissioner.  Before JAMES, LITTLETON, SMITH, and TRUSSELL.  This is an appeal from the determination of a deficiency in income tax for the year 1922 in an amount not stated in the petition, but said to be less than $10,000.  The taxpayer claims a loss arising from the sale of property.  FINDINGS OF FACT.  During the year 1900 the taxpayer acquired and thereafter operated a family hotel in East Orange, N.J.  During the year 1922 the entire property, including buildings, furnishings, and the good will of the business, was sold for $119,570.  The actual cost of the property so disposed of was, to the date of sale, $117,629.42.  The depreciated value of the property was $115,203.70 at the time of sale.  The March 1, 1913, value of the property, inclusive of good will of the business, was $155,869.30.  DECISION.  The determination of the Commissioner is approved.